 In the Matter Of WESTINGHOUSE ELECTRIC CORPORATION (CLEVELANDLIGHTING DIVISION), EMPLOYERandPAUL T. GRECOL, PETITIONERandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA(CIO), AND ITS LOCAL 777, UNIONCase No. 8-RD-3.-Decided June 29, 1948Mr. Robert D. Blasier,of Pittsburgh, Pa., for the Employer.Mr. Paul T. Grecol,of Cleveland, Ohio, for himself.Mr. Arthur Kinoy,of New York City, for the Union.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at Cleveland, Ohio, on February 11, 1948, before Louis S.Belkin, hearing officer.At the hearing, the Union moved to dismissthe petition on various grounds.For the reasons set forth in SectionIII,infra,the motions are hereby denied:The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.After the hearing, the Employer moved to correctcertain errors in the transcript.No objections having been filed there-to, it is ordered that the transcript be, and it hereby is, corrected inaccordance with the motion.Upon the entire record in the case, the National Labor RelationsBoard 2 makes the following :iThe Union also requested the Board,in the event its motions to dismiss the petitionwere not granted,to direct that a new hearing be held, because it was prejudiced by thehearing officer's refusal to admit testimony purporting to establish coercion of the Peti-tioner by the Employer or other relationship between the Employer and the Petitioner.The hearing officer properly excluded all testimony as to the Petitioner's motives in insti-tuting this proceeding,or as to the existence of unfair labor practices.The Union'srequest is therefore denied.Matter of Federal Shipbuilding it DrydockCo., 76 N. L R B.413;Matter of Magnesium Castings Company,76 N. L. R. B 251;Matter of UnderwritersSalvage Company of New York,76 N. L. R. B. 601.2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel, con-sisting of the undersigned Board Members[Chairman Herzog and Members Murdock andGray].78 N. L. R. B., No. 3.10 WESTINGHOUSE ELECTRIC CORPORATIONFINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYER11Westinghouse Electric Corporation is a Pennsylvania corporationowning and operating a number of plants located throughout thecountry.We are here concerned with the plant of the Companyknown as the Lighting Division, which is located in Cleveland, Ohio.In the past year, the value of the raw materials purchased for theCleveland plant was in excess of $1,000,000, of which more than 50percent was received from points outside the State of Ohio.Duringthe same period, the total value of the sales of the Cleveland LightingDivision was in excess of $1,000,000, of which more than 50 percentrepresented shipments to points outside the State of Ohio.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THEPARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that theUnion is no longer the representative of the Employer's employees,as defined in Section 9 (a) of the amended Act, in a unit consideredappropriate by the Petitioner.The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, was certified by the Board on August 6,1945, as representative of the employees here involved 3III.THE QUESTION CONCERNING REPRESENTATIONOn August 6, 1945, the Union was certified, as the result of a con-sent election, as the representative of a unit of plant guards in theEmployer's Cleveland Lighting Division.The Employer and theUnion thereupon included these guards within the terms of theirNational Agreement, dated April 1, 1944.The guards were also in-cluded within the terms of a new National Agreement dated April 1,1947, effective for an initial term of 1 year, and renewable from yearto year thereafter, unless notice to terminate is given by either partyat least 30 days before the yearly terminal date.On December 18,1947, the instant petition for decertification of the Union as repre-sentative of the plant-guard unit was filed.At the end of January1948, the Employer and the Union agreed to waive their right toterminate their agreement on April 1, 1948, and also agreed to begin8Case No 8-R-1900The International was certified by the Board In this proceeding.How ever,the record d,scloses that the Local has been acting as representative of theseemployees. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations for contract modifications.The Union asserts that itscontract is a bar to the present proceeding.As the decertificationpetition was filed before the automatic renewal date, the contract,under well-established principles,' is not a bar to this proceeding.The Union also contends that, under Section 103 5 of the Labor Man-agement Relations Act, 1947, the Board could not properly entertainthe petition or hold the hearing herein, because by so doing it might"affect" the certification granted the Union before the effective dateof the amendments to the Act. The Union's theory is that neither theBoard's decisional rules on contracts as a bar to representation pro-ceedings, nor the decertification procedure provided in Section 9 (c)of the amended Act, could affect its contract in any respect until, atthe earliest, April 1, 1948, the end of the contract period.As to theUnion's contention that the Board's rules of contract bar are inapplica-ble, it is sufficient to point out that Section 103 does not purport toalter the Board's substantive rules of decision, but merely postponesthe applicationin some casesof changes brought about by the amend-ments to the Act. As to the applicability of Section 9 (c) as amended,we believe that the filing of the petition and the holding of the hear-ing before the end of the contract period did not "affect" the Union'scertification or its contract within themeaning ofSection 103.-The Union also contends that the petition should be dismissed be-cause of inadequacy in form.However, the petition was on a formprescribed by the Board, and complies with the requirements of theBoard's Regulations.'The Union's motion to dismiss the petition for the reason that theamended Act is unconstitutional is denied, for the reasonsgiven inMatter of Rite-Form Corset Co., 75N. L. R. B. 174.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIt is the Union's contention that the unit alleged as appropriate inthe decertification petition is inappropriate, because the guards per-4Matter of Snow & Nealley Company,76 N L. R. B. 390'Section 103 reads as follows:"No provisions of this title shall affect any certificationof representatives or any determination as to the appropriate collective-bargaining unit,which was made under section 9 of the National Labor Relations Act prior to the effectivedate of this title until one Sear after the date of such certification or if,in respect of anysuch certification,a collective-bargaining contract was entered into prior to the effectivedate of this title, until the end of the contract period or until one year after such date,whichever first occurs."eMatter of Bush Woolen Mills,76 N.L. R. B. 618;Matter of National Tube Company,76 N. L..R. B. 1199.The original contract period has now expired.7Matter of KraftFoodsCo ,76 N. L. It. B. 492 WESTINGHOUSE ELECTRIC CORPORATION13form duties basically custodial rather than monitorial in nature andshould therefore be included in a plant-wide production and mainte-nance unit.This is not borne out by the testimony of the Petitioner,which was in the main uncontradicted, and is contrary to our previousdecisions with respect to bargaining units at this plantsBut even iftheir activities were basically custodial, we would still be required tofind the Employer's guards to be appropriately grouped in a sepa-rate unit because of the requirement of Section 9 (b) (3) of the Act,that :... the Board shall not . . . (3) decide that any unitis appropriate for such purposes if it includes, together with otheremployees, any individual employed as a guard to enforce againstemployees and other persons rules to protect property of theemployer or to protect the safety of persons on the employer'spremises; ...9We find that all plant guards at the Employer's Cleveland LightingDivision, excluding supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Westinghouse Electric Corpora-tion, Cleveland Lighting Division, Cleveland, Ohio, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Eighth Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this8Matter of Westinghouse E+lect?ie if Manufacturing Company, LightingDivision, 53N L R B 1073, in which we found appropriate a unit of the Employer's production andmaintenance employees, from which the guards were excluded,Matte? of WestinghouseElectric Corporation,Case No. 8-R-1900, in which we certified the Union as representativeof a unit of the Employer's guards, as the result of a consent election.Matter of C V. Hill if Company, Inc, 76 NL. R B 158io In the event that the Union wins the election, we are precluded from certifying it,not only by reason of its failure to comply with the filing requirements of Section 9 (f)and (h) of the amended Act, but also by Section 9 (b) (3) of the Act, which providesin part....but no labor organization shall be certified as the representative of em-ployees in a bargaining unit of guards if such organization admits to membership,or is affiliated directly or indirectly with an organization which admits to member-ship, employees other than guards.In such event, therefore, the Board will only certify the arithmetical result of the election.Matterof SchenleyDistilleries, Inc., 77N.L. R. B. 468. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid'off, but excluding those employees who have since quit or been dis-,charged for cause and have not been rehired or reinstated' prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented by United Electrical, Radio and MachineWorkers of America (CIO), and its Local 777, for the purposes of.collective bargaining.